Prospectus Supplement to Base Prospectus dated January 13, 2014 SLM Student Loan Trust 2014-1 Issuing Entity SLM Funding LLC Depositor Sallie Mae, Inc. Sponsor, Servicer and Administrator Student Loan-Backed Notes On or about January 28, 2014, the trust will issue: Class Principal Interest Rate Maturity Floating Rate Class A-1 Notes 1-month LIBOR plus 0.28% May 28, 2019 Floating Rate Class A-2 Notes 1-month LIBOR plus 0.38% July 26, 2021 Floating Rate Class A-3 Notes 1-month LIBOR plus 0.60% February 26, 2029 Floating Rate Class B Notes 1-month LIBOR plus 1.50% June 25, 2047 The trust will make payments primarily from collections on a pool of FFELP student loans.Interest on and principal of the notes will be payable monthly on the 25th day (or if such day is not a business day, the next business day) of each calendar month, beginning in March 2014.In general, the trust will pay principal, sequentially, to the class A-1 notes, the class A-2 notes and the class A-3 notes, in that order, until each such class of notes is paid in full, and then to the class B notes until paid in full.Interest on the class B notes will be subordinate to interest on the class A notes and principal of the class B notes will be subordinate to both principal of and interest on the class A notes.Credit enhancement for the notes consists of excess interest on the trust student loans, subordination of the class B notes to the class A notes, overcollateralization and the reserve account.The interest rates on the notes will be determined by reference to LIBOR.A description of how LIBOR is determined appears under “Additional Information Regarding the Notes—Determination of Indices—LIBOR” in the base prospectus. We are offering the notes through the underwriters at the prices shown below when and if issued. We are not offering the notes in any state or other jurisdiction where the offer is prohibited. You should consider carefully the risk factors on page S-18 of this prospectus supplement and on page21 of the base prospectus. The notes are asset-backed securities issued by and are obligations of the issuing entity, which is a trust. They are not obligations of or interests in SLM Corporation, the sponsor, administrator, servicer, depositor, any seller, any underwriter or any of their affiliates. The notes are not guaranteed or insured by the United States or any governmental agency. PricetoPublic Underwriting Discount Proceedsto theDepositor Per Floating Rate Class A-1 Note
